SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENTS OF ADDITIONAL INFORMATION OF EACH OF THE LISTED FUNDS: Cash Account Trust Government & Agency Securities Portfolio Tax-Exempt Portfolio Cash Management Fund Cash Reserve Fund, Inc. Prime Series Cash Reserves Fund Institutional Daily Assets Fund Institutional Deutsche Alternative Asset Allocation Fund Deutsche California Tax-Free Income Fund Deutsche Capital Growth Fund Deutsche Communications Fund Deutsche Core Equity Fund Deutsche Core Fixed Income Fund Deutsche Core Plus Income Fund Deutsche CROCI® Equity Dividend Fund Deutsche CROCI® International Fund Deutsche CROCI® Sector Opportunities Fund Deutsche Diversified Market Neutral Fund Deutsche EAFE® Equity Index Fund Deutsche Emerging Markets Equity Fund Deutsche Emerging Markets Frontier Fund Deutsche Enhanced Commodity Strategy Fund Deutsche Enhanced Emerging Markets Fixed Income Fund Deutsche Enhanced Global Bond Fund Deutsche Equity 500 Index Fund Deutsche European Equity Fund Deutsche Floating Rate Fund Deutsche Global Equity Fund Deutsche Global Growth Fund Deutsche Global High Income Fund Deutsche Global Income Builder Fund Deutsche Global Inflation Fund Deutsche Global Infrastructure Fund Deutsche Global Real Estate Securities Fund Deutsche Global Small Cap Fund Deutsche GNMA Fund Deutsche Gold & Precious Metals Fund Deutsche Health and Wellness Fund Deutsche High Income Fund Deutsche Intermediate Tax/AMT Free Fund Deutsche International Value Fund Deutsche Large Cap Focus Growth Fund Deutsche Large Cap Value Fund Deutsche Latin America Equity Fund Deutsche LifeCompass 2015 Fund Deutsche LifeCompass 2020 Fund Deutsche LifeCompass 2030 Fund Deutsche LifeCompass 2040 Fund Deutsche LifeCompass Retirement Fund Deutsche Managed Municipal Bond Fund Deutsche Massachusetts Tax-Free Fund Deutsche Mid Cap Growth Fund Deutsche Mid Cap Value Fund Deutsche MLP & Energy Infrastructure Fund Deutsche Money Market Prime Series Deutsche Money Market Series Deutsche New York Tax-Free Income Fund Deutsche Real Estate Securities Fund Deutsche Real Estate Securities Income Fund Deutsche S&P 500 Index Fund Deutsche Science and Technology Fund Deutsche Select Alternative Allocation Fund Deutsche Short Duration Fund Deutsche Short-Term Municipal Bond Fund Deutsche Small Cap Core Fund Deutsche Small Cap Growth Fund Deutsche Small Cap Value Fund Deutsche Strategic Equity Long/Short Fund Deutsche Strategic Government Securities Fund Deutsche Strategic High Yield Tax-Free Fund Deutsche U.S. Bond Index Fund Deutsche Ultra-Short Duration Fund Deutsche Unconstrained Income Fund Deutsche Variable NAV Money Fund Deutsche World Dividend Fund Investors Cash Trust Treasury Portfolio NY Tax Free Money Fund Tax Free Money Fund Investment Tax-Exempt California Money Market Fund Deutsche Variable Series I: Deutsche Bond VIP Deutsche Capital Growth VIP Deutsche Core Equity VIP Deutsche Global Small Cap VIP Deutsche International VIP Deutsche Variable Series II: Deutsche Alternative Asset Allocation VIP Deutsche Global Equity VIP Deutsche Global Growth VIP Deutsche Global Income Builder VIP Deutsche Government & Agency Securities VIP Deutsche High Income VIP Deutsche Large Cap Value VIP Deutsche Money Market VIP Deutsche Small Mid Cap Growth VIP Deutsche Small Mid Cap Value VIP Deutsche Unconstrained Income VIP Deutsche Investments VIT Funds: Deutsche Equity 500 Index VIP Deutsche Small Cap Index VIP The following information replaces similar disclosure under “Financial Intermediary Support Payments” section of each Fund’s/Portfolio’s Statement of Additional Information: Financial Intermediary Support Payments. In light of recent regulatory developments, the Advisor, the Distributor and their affiliates have undertaken to furnish certain additional information below regarding the level of payments made by them to selected affiliated and unaffiliated brokers, dealers, participating insurance companies or other financial intermediaries (financial advisors) in connection with the sale and/or distribution of fund shares or the retention and/or servicing of investors and fund shares (revenue sharing). The Advisor, the Distributor and/or their affiliates may pay additional compensation, out of their own assets and not as an additional charge to each fund, to financial advisors in connection with the sale and/or distribution of fund shares or the retention and/or servicing of fund investors and fund shares. Such revenue sharing payments are in addition to any distribution or service fees payable under any Rule 12b-1 or service plan of any fund, any record keeping/sub-transfer agency/networking fees payable by each fund (generally through the Distributor or an affiliate) and/or the Distributor or Advisor to certain financial advisors for performing such March 11, 2015 SAISTKR-196 services and any sales charges, commissions, non-cash compensation arrangements expressly permitted under applicable rules of FINRA or other concessions described in the fee table or elsewhere in the prospectuses or the SAI as payable to all financial advisors. For example, the Advisor, the Distributor and/or their affiliates may compensate financial advisors for providing each fund with “shelf space” or access to a third party platform or fund offering list, or other marketing programs including, without limitation, inclusion of each fund on preferred or recommended sales lists, mutual fund “supermarket” platforms and other formal sales programs; granting the Distributor access to the financial advisor’s sales force; granting the Distributor access to the financial advisor’s conferences and meetings; assistance in training and educating the financial advisor’s personnel; and, obtaining other forms of marketing support. The level of revenue sharing payments made to financial advisors may be a fixed fee or based upon one or more of the following factors: gross sales, current assets and/or number of accounts of each fund attributable to the financial advisor, the particular fund or fund type or other measures as agreed to by the Advisor, the Distributor and/or their affiliates and the financial advisors or any combination thereof. The amount of these payments is determined at the discretion of the Advisor, the Distributor and/or their affiliates from time to time, may be substantial, and may be different for different financial advisors based on, for example, the nature of the services provided by the financial advisor. The Advisor, the Distributor and/or their affiliates currently make revenue sharing payments from their own assets in connection with the sale and/or distribution of Deutsche fund shares, or the retention and/or servicing of investors, to financial advisors in amounts that generally range from 0.01% up to 0.52% of assets of a fund serviced and maintained by the financial advisor, 0.05% to 0.25% of sales of a fund attributable to the financial advisor, a flat fee of up to $120,000, or any combination thereof. These amounts are annual figures typically paid on a quarterly basis and are subject to change at the discretion of the Advisor, the Distributor and/or their affiliates. Receipt of, or the prospect of receiving, this additional compensation, may influence your financial advisor’s recommendation of a fund or of any particular share class of a fund. You should review your financial advisor’s compensation disclosure and/or talk to your financial advisor to obtain more information on how this compensation may have influenced your financial advisor’s recommendation of a fund. The Advisor, the Distributor and/or their affiliates may also make such revenue sharing payments to financial advisors under the terms discussed above in connection with the distribution of both Deutsche funds and non-Deutsche funds by financial advisors to retirement plans that obtain record keeping services from ADP, Inc. or ExpertPlan, Inc. on the DeAWM branded retirement plan platform (the “Platform”) with the level of revenue sharing payments being based upon sales of both the Deutsche funds and the non-Deutsche funds by the financial advisor on the Platform or current assets of both the Deutsche funds and the non-Deutsche funds serviced and maintained by the financial advisor on the Platform. As of the date hereof, each fund has been advised that the Advisor, the Distributor and their affiliates expect that the firms listed in Part II —Appendix II-E will receive revenue sharing payments at different points during the coming year as described above. The following information replaces similar disclosure in “APPENDIX II-E- FIRMS WITH WHICH DEUTSCHE ASSET & WEALTH MANAGEMENT HAS REVENUE SHARING ARRANGEMENTS” of each Fund’s/Portfolio’s Statement of Additional Information: Channel: Broker-Dealers and Financial Advisors Advisor Group Ameriprise Axa Advisors Cambridge Investment Research, Inc. Cetera Financial Group Citigroup Global Markets, Inc. Commonwealth Equity Services, LLP (dba Commonwealth Financial Network) Deutsche Bank Group Fidelity Brokerage Services LLC/National Financial Services LLC First Allied Securities Goldman Sachs HD Vest Investment Securities, Inc. Hooker & Holcombe Retirement Services, Inc. The Huntington Investment Company March 11, 2015 SAISTKR-196 John Hancock Distributors LLC Ladenburg Thalmann Group (Securities America, Investacorp, Triad Advisors) LPL Financial Meridien Financial Group Merrill Lynch, Pierce, Fenner & Smith Inc. Morgan Stanley Wealth Management Northwestern Mutual Investment Services Oppenheimer & Co., Inc. PlanMember Services PNC Investments LLC Raymond James & Associates Raymond James Financial Services RBC Wealth Management Santander Securities LLC UBS Financial Services Voya Financial Advisors, Inc. Wells Fargo Advisors, LLC Channel: Cash Product Platform Allegheny Investments LTD Apex Clearing Corp. Bank of America Bank of New York Mellon Barclays Capital Inc. BMO Capital Markets Brown Brothers Harriman Brown Investment Advisory & Trust Company Cadaret Grant & Co. Chicago Mercantile Exchange Citibank Global Markets COR Clearing LLC Deutsche Bank Group Fiduciary Trust Co. – International First Southwest Company Goldman Sachs & Co. Institutional Cash Distributors, LLC J.P. Morgan Clearing Corp. J.P. Morgan Securities LLC Lincoln Investment Planning LPL Financial My Treasury Ltd. Pershing Choice Platform ProFunds Distributors, Inc. SAMCO Capital Markets State Street Bank & Trust Company State Street Global Markets Sungard Institutional Brokerage Inc. Treasury Brokerage LLC Union Bank, NA US Bank William Blair & Company March 11, 2015 SAISTKR-196 Channel: Third Party Insurance Platforms Allstate Life Insurance Company Allstate Life Insurance Company of New York American Maturity Life Insurance Company Ameritas Life Insurance Group Annuity Investors Life Insurance Company Columbus Life Insurance Company Companion Life Insurance Company Connecticut General Life Insurance Company EquiTrust Life Insurance Company Farm Bureau Life Insurance Company Farmers New World Life Insurance Company Fidelity Security Life Insurance Company First Allmerica Financial Life Insurance Company First Great West Life and Annuity Company Genworth Life Insurance Company of New York Genworth Life and Annuity Insurance Company Great West Life and Annuity Insurance Company Hartford Life Insurance Company Integrity Life Insurance Company John Hancock Life Insurance companies Kemper Investors Life Insurance Company Lincoln Benefit Life Insurance Company Lincoln Life & Annuity Company of New York Lincoln National Life Insurance Company Massachusetts Mutual Life Insurance Group MetLife Group Minnesota Life Insurance Company National Life Insurance Company National Integrity Life Insurance Company Nationwide Group New York Life Insurance and Annuity Corporation Phoenix Life Insurance Company Protective Life Insurance Prudential Insurance Company of America RiverSource Life Insurance Company Security Benefit Life Insurance Company Sun Life Group Symetra Life Insurance Company Transamerica Life Insurance Company Union Central Life Insurance Company United of Omaha Life Insurance Company United Investors Life Insurance Company Western Southern Life Assurance Company Zurich American Life Insurance Company of New York Any additions, modifications or deletions to the financial advisors identified above that have occurred since the date hereof are not reflected. Please Retain This Supplement for Future Reference March 11, 2015 SAISTKR-196
